ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Federal Resources Corporation                )     ASBCA No. 60763
                                             )
Under Contract Nos. NOOl 74-07-C-0048        )
                    NOOl 74-09-C-0026        )

APPEARANCES FOR THE APPELLANT:                      John M. Neary, Esq.
                                                    Jeffrey G. Gilmore, Esq.
                                                     Akerman LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Samuel W. Morris, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 October 2017




                                                 A:aministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60763, Appeal of Federal Resources
Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals